DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed September 28, 2021, has been entered.  The specification and claims 8, 9, 13, and 17 have been amended as requested.  Claims 4 and 5 have been cancelled and new claim 19 has been added.  Thus, the pending claims are 1-3 and 6-19.  
Said amendment is sufficient to overcome the objection to the specification as set forth in section 3 of the last Office action (Non-Final Rejection mailed June 28, 2021).  Additionally, the claim rejections under 35 USC 112 as set forth in sections 4-10 of the last Office action are hereby withdrawn in view of said amendment.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 13-16 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0260989 issued to Lester et al. in view of US 5,643,397 issued to Gorman et al., as evidenced by US 6,099,932 issued to Gehring, as set forth in section 13 of the last Office action.
Independent claims 1 and 16 have not been amended and applicant’s arguments traversing the rejection have not been found persuasive for the reasons set forth below.  As such, said rejection is hereby maintained.  
Specifically, Lester teaches a loop material for a hook and loop type fastener (i.e., having gripping capacity) comprising a composite nonwoven fabric (abstract).  The composite fabric comprises a loop nonwoven layer and a backing layer attached thereto via a plurality of bond regions (abstract).  The loop layer may be a carded nonwoven of thermoplastic staple fibers, while the backing layer may comprise a spunbond or spunmelt (SM) nonwoven (abstract).  In particular, the backing nonwoven layer may comprise a spunmelt fabric, which is a combination of a spunbond (S) and meltblown (M) layers, such as SM, SMS, SMMS, or the like (section [0025]).  The reference is silent with respect to the backing layer (i.e., support element) being elastic. The thermoplastic fibers of the loop nonwoven may comprise polyolefin, polyester, nylon, and combinations thereof (section [0024]).  The composite nonwoven is consolidated by superimposing the two layers together and then calendering with hot calender rolls comprising an engraved (i.e., patterned) roll and a smooth (i.e., anvil) roll (section [0028] and Figure 5).  The 
Thus, Lester teaches the invention of claims 1-3, 6, and 13-15 with the exception of the recited force-elongation curve property having an inflection point, preferably greater than 4%, more preferably 7-30%, or most preferred 7-20%.  Applicant’s specification teaches this inflection point property is a result of the method of making, wherein the nonwoven is bonded by a calendering process wherein the upper pattern roll has a first speed and the lower anvil roll has a second speed (i.e., embossing or point bonding process), such that the first speed is greater than the second speed.  Additionally, Lester teaches the limitations of claim 16 with the exception that the first speed is greater than the second speed.  However, such bonding processes comprising differential roller speeds are known in the art.  
For example, Gorman teaches a loop laminate for a hook and loop fastener comprising a nonwoven loop fabric bonded to a thermoplastic backing material (abstract).  The nonwoven and film are point bonded by embossing calender rolls, wherein said nonwoven and film are passed between the nip of a corrugated (i.e., patterned) roller 26 and a smooth cooling (i.e., anvil) roller 25 (col. 6, line 40-col. 7, line 29 and Figure 5).  The smooth cooling roller 25, which is adjacent to the backing material, may be rotated at a slower speed than the corrugated roller 26, which is adjacent to the nonwoven layer (col. 3, line 59-col. 4, line 2).  Said smooth cooling roller 25 may have a speed slower than the corrugated roller 26, such that loop material has more loop portions per square inch and a greater basis weight than when the roller speeds are the same (col. 3, line 59-col. 4, line 2 and col. 9, lines 32-43).  This technique for increasing the density of the loop material allows for production of loop materials of varying densities on the same equipment and to product loop materials having a greater density of loops than the number of corrugations that 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speed of the engraved (i.e., pattern) and smooth (i.e., anvil) rolls of Lester such that the engraved roller has a faster speed than the smooth roller in order to increase the loop density per unit area of the looped nonwoven, which would increase the peel and shear strength of the resulting hook and loop fastener.  [See Gehring, which teaches a higher density of loops per unit area increases the number of hooks and loops engaged in the hook and loop fastener and thereby results in higher peel and shear strengths, as well as high tension and latched strength (col. 5, lines 1-5).] Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 16 is rejected as being obvious over the cited prior art.
Regarding claims 1-3, 6, 13-15, said claims are taught or suggested by the cited prior art with the exception of the claimed force-elongation curve, having the preferred range of inflection point.  Although the cited prior art does not explicitly teach the claimed property of force-elongation curve inflection point, it is reasonable to presume that said property limitation would obviously be met by the Lester invention having the modified differential speed bonding process as taught by Gorman.  Support for said presumption is found in the use of similar materials used to produce a like nonwoven laminate product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by 
Regarding claim 7, while Lester fails to explicitly teach the fibers of the carded nonwoven have high elongation, the reference teaches like thermoplastic fibers as those disclosed by applicant:  polyolefins, polyamides, and polyesters.  Hence, it is reasonable to presume that said high elongation property is inherent to the invention of Lester.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  Hence, claim 7 also stands rejected.  
Claims 10-12, and 18 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0260989 issued to Lester et al. in view of US 5,643,397 issued to Gorman et al. and US 4,854,984 issued to Ball et al., as evidenced by US 6,099,932 issued to Gehring, as set forth in section 10 of the last Office action.
Independent claims 10 and 18 have not been amended and applicant’s arguments traversing the rejection have not been found persuasive for the reasons set forth below.  As such, said rejection is hereby maintained.  
Regarding claims 10-12, Lester and Gorman teach the invention thereof with the exception of an overfeeding coefficient of 1.1-1.6, preferably 1.1-1.5.  In particular, Gorman states the smooth cooling roller 25 may be rotated at a slower speed, such as one quarter or one half, than the corrugated roller 26.  Such exemplary speed differentials calculate to an overfeeding coefficient of 2.0-4.0.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the speed differential In re Boesch, 205 USPQ 215.  Note overfeeding coefficients of 1.02-1.4 are known in art.  
For example, Ball discloses a method for bonding thermoplastic materials to form a laminate comprising passing the laminae through a nip between a heated patterned roll and a heated anvil roll, wherein each roll is driven independently such that the velocity of said rolls may be equal or such that a velocity differential exists between the two rolls (abstract, col. 2, lines 8-20, col. 3, lines 54-67, and col. 5, lines 47-50).  The velocity of the anvil roll may be adjusted to be equal to, less than, or greater than the velocity of the patterned roll by predetermined amounts or percentages (col. 5, lines 47-50).  Working examples include velocity differentials of the anvil roll being slower than, equal to, and faster than the patterned roll (col. 7, lines 31-34 and Table 1).  While a preferred embodiment is that the velocity differential comprises a faster anvil roll, the reference teaches the invention is not so limited (col. 9, lines 55-62).  Preferred velocity differentials are in the range of about 2-40% (i.e., about 1.02-1.4 overfeeding coefficient), but again the invention is not so limited (col. 9, lines 55-62).  Also, the reference teaches how to control other parameter such as temperature, line speed, and nip pressure to obtain the desired bond strength (col. 8, line 63-col. 9, line 1).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speed of the engraved (i.e., pattern) and smooth (i.e., anvil) rolls of Lester such that the engraved roller has a faster speed than the smooth roller by an overfeeding coefficient of 1.02-1.4, in order to obtain the desired loop density and degree of bonding of the laminate.  Such a modification would have yielded predictable results to the skilled artisan.  It has been held that discovering an optimum value of a result effective In re Boesch, 205 USPQ 215.  Therefore, claims 10-12 stand rejected as being obvious over the cited prior art.
Regarding claim 18, said claim is taught or suggested by the cited Lester, Gorman, and Ball references with the exception of the claimed force-elongation curve, having the preferred range of inflection point.  Although the cited prior art does not explicitly teach the claimed property of force-elongation curve inflection point, it is reasonable to presume that said property limitation would obviously be met by the Lester invention having the modified differential speed bonding process as taught by Gorman and Ball.  Support for said presumption is found in the use of similar materials used to produce a like nonwoven laminate product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, claim 18 stands rejected as being obvious over the cited prior art.  


Allowable Subject Matter
Claims 8, 9, and 17 are allowed.  
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8 and 9, the prior art fails to teach or suggest a laminate comprising a support nonwoven selected from the group consisting of an SM, an SMS, an SMMS, and an SSMMS nonwoven and a carded nonwoven with loops as claimed, having the recited inflection point (Pi) in a curve representing the stretch force vs elongation, wherein the loops of a zone forming loops of the looped nonwoven fabric are asymmetrical in form.
Regarding 19, the prior art also fails to teach or suggest said laminate comprising a support nonwoven selected from the group consisting of an SM, an SMS, an SMMS, and an SSMMS nonwoven and a carded nonwoven with loops as claimed, having the recited inflection point (Pi) in a curve representing the stretch force vs elongation, wherein a top part of the loops are flattened and offset in a machine direction as recited.  
Regarding claim 17, the prior art fails to teach or suggest a method for providing gripping capacity to a laminate comprising a support nonwoven secured to a nonwoven with loops comprising the recited steps of unrolling a strip of the loop nonwoven and a strip of the support nonwoven to pass through a gap of two rollers to secure said nonwovens to one another, wherein at the gap, the first roller in contact with the loop nonwoven has a first speed greater than the speed of the second roller in contact with the support nonwoven such that an overfeeding coefficient is 1.1-1.6, and wherein the loops of a zone forming loops of the looped nonwoven fabric are asymmetrical in form and a top part of the loops are offset in a machine direction as recited.  
Note US 2012/0231208 issued to Ducauchuis et al. teaches a looped laminate for a hook and loop fastener wherein the loops may be offset and oriented towards the left or right relative to a longitudinal direction (section [0020]).  However, Ducauchuis fails to teach or suggest the loops are asymmetrical or have a flattened top as presently claimed.  

Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered, but with the exception of applicant’s arguments traversing the rejection of claim 8 (Amendment, page 11, 2nd paragraph – page 12, 1st paragraph), they are not persuasive.
Applicant traverses the prior art rejection by arguing the Gorman reference is directed to a laminate of a nonwoven and a film rather than two nonwovens as taught by Lester and as presently claimed (Amendment, page 10, 2nd paragraph).  As such, applicant asserts a skilled artisan, beginning with the Lester reference, would not consider the Gorman teachings (Amendment, page 10, 2nd paragraph).  The examiner respectfully disagrees.  There is nothing within the Gorman reference that suggests employing differential speed of the rollers for increasing the loop density of the nonwoven layer is dependent upon the support layer of the laminate being a film layer.  In other words, there is nothing on record evidencing that such speed differentials for increasing the loop density of a looped nonwoven are not applicable to laminates comprising two nonwoven layers as disclosed by Lester.  Therefore, applicant’s argument is found unpersuasive.  
Applicant also argues that a skilled artisan considering Lester and looking to Gorman would modify Lester by replacing the support nonwoven with the more cost effective support film of Gorman (Amendment, page 10, 3rd paragraph).  Again, the examiner respectfully disagrees.  While an object of the Gorman reference is to produce an inexpensive loop fastener, the reference does specifically teach the low expense is due to the use of a film support versus a nonwoven support.  The prior art fasteners (US 4,609,581 and US 4,770,917) that Gorman suggests are too expensive for limited use applications (e.g., diapers) are directed to stitchbonded 
Applicant asserts the increased loop density and resulting increase in peel and shear strength of the hook and loop fastener taught by Gorman and Gehring is different than the present unexpected advantage of a higher gripping capacity of the looped nonwoven (Amendment, paragraph spanning pages 10-11 and page 11, 1st paragraph).  This argument is unpersuasive for several reasons.  First, the features upon which applicant relies (i.e., higher gripping capacity) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, even if the property of “a higher gripping capacity” is amended into the claims, said property would a relative indefinite property without a standard for ascertaining the requisite degree.  The prior art looped laminate of Lester and Gorman would be fully capable of having a higher gripping capacity with respect to another looped laminate having a lower gripping capacity.  Third, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant traverses the rejection based upon the Ball reference by arguing Ball, like Gorman, employs a film support (Amendment, page 12, 2nd and 3rd paragraphs).  In response, as with the Gorman reference, there is nothing within the Ball reference that suggests employing an overfeeding coefficient of 1.1-1.6 is dependent upon one layer of the laminate being a film layer.  In other words, there is nothing on record evidencing that the ratio of speed differential is not 
Applicant also argues a skilled artisan would be likely to select a positive value for the speed differential (i.e., faster anvil roll) instead of a negative value (i.e., faster patterned roll) and not a value of higher than the claimed 1.1, based upon Ball’s working examples of Table 1 (Amendment, page 12, 4th paragraph – page 14, 1st paragraph). This argument is found unpersuasive since the Ball reference explicitly states the disclosed invention is not limited to the working examples; the Ball invention encompasses faster patterned rolls having velocity differentials of 2-40% (i.e., 1.02-1.4 overfeeding coefficient). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        November 18, 2021